Citation Nr: 1448356	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  10-04 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to a higher monthly benefit for a nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

McBrine, M., Counsel





INTRODUCTION

The Veteran served on active duty in the Navy from February 1963 to April 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision which denied the Veteran's claim of entitlement to service connection for hypertension and granted the Veteran's claim of entitlement to a nonservice connected pension, however, only granted the Veteran pension benefits in the calculated amount of $1.16 monthly, based on his reported income.

The Board also points out that the issue of service connection for post-traumatic stress disorder, originally also on appeal, was granted by a July 2014 rating decision, and is therefore no longer before the Board.

The issue of entitlement to service connection for ishemic heart disease as due to herbicide exposure has been raised by the record.  The matter is referred to the RO for appropriate consideration.

The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's countable annual income for VA pension purposes is slightly less than the established income limit for receipt of payment for nonservice-connected disability pension; the Veteran was underpaid 8 cents for his service connected pension in 2008.



CONCLUSION OF LAW

A payment of 8 cents, but no higher, is warranted for the Veteran's nonservice connected pension for the year 2008.  38 U.S.C.A. §§ 1521, 1522 (West 2002); 38 C.F.R. §§ 3.3(a)(3) , 3.23, 3.271, 3.272, 3.273 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)) defined VA's duties to notify and assist a Veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

As discussed below, one issue on appeal is being remanded, and resolution of the other issue on appeal is not only favorable, but also wholly dependent on application of the relevant VA statutes and regulations, as is further a grant.  As no reasonable possibility exists that any further factual development would assist in substantiating the claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  Moreover, because the claim is being denied as a matter of law, no further development under the VCAA is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law is dispositive, the appeal must be terminated because there is no entitlement under the law to the benefit sought).




Payment of Nonservice-connected Pension

Pursuant to 38 U.S.C.A. § 1521(a), improved (nonservice-connected) pension is a benefit payable by VA to a Veteran of a period of war who is permanently and totally disabled from non-service-connected disability not the result of the Veteran's willful misconduct.  In this case, the Veteran was granted nonservice-connected pension benefits in a September 2008 rating decision, effective February 28, 2008, the date of the Veteran's claim.  In a June 2009 administrative decision, the Veteran was informed that, due to his income, specifically Social Security administration benefits for 2008 of $11,181.00, minus medical expenses of $96.00 per month for Medicare Insurance Premium, the payment of his pension benefits would be $13.92 annually. 

Basic entitlement to improved pension exists if, among other things, a Veteran's income is not in excess of the applicable maximum allowable pension rate specified in 38 C.F.R. § 3.23, as changed periodically and reported in the Federal Register. See 38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. § 3.3(a)(3).  The maximum annual pension rate (MAPR) is periodically increased from year to year.  38 C.F.R. § 3.23(a).  The MAPR is published in Appendix B of VA Manual M21-1 and is to be given the same force and effect as if published in VA regulations. 38 C.F.R. §§ 3.21, 3.23.

The maximum rates for improved pension shall be reduced by the amount of the countable annual income of the Veteran.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b). In addition, payment of a Veteran's pension shall be denied or discontinued based upon consideration of the annual net worth or corpus of the estate of the Veteran, the Veteran's spouse, and the Veteran's children.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274.  In determining countable annual income for improved pension purposes, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  See 38 U.S.C.A. § 1503(a); see also 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a), 3.272.  Social Security Association (SSA) income is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income.

In the Veteran's case, the maximum allowable pension rate for a Veteran
with no dependents for 2008 was $11,181.00.   In 2008, he received annual income of $11,760 ($980.00 per month) from Social Security, which is more than the maximum allowable pension rate for a Veteran with no dependents.  However, the Veteran paid Medicare premiums of $1,152.00 ($96.00 per month) that year. Therefore, the Veteran's annual income was reduced by $593.00, which is the amount of Medicare premiums that exceed the $593.00 exclusion, because medical expenses that exceed 5% of the Veteran's maximum annual pension rate can be excluded from income.  This adjustment reduced his annual income to $11,167.00. Therefore he was found entitled to the difference between the maximum allowable pension rate of $11,181.00 and his annual income of $ 11,167.00, that is, $14.00, for 2008.  The RO documents of record indicate that the Veteran was paid $13.92.  It appears therefore that the Veteran may be entitled to a payment of $.08.  The Board has reviewed the figures in this case several times and is at a loss as to why the Veteran was not paid $14, but rather $13.92.  As such, the Board finds entitlement to this amount, and no more, is warranted.

The Veteran was told to provide additional medical expense information, should he have it, to further reduce income.  He indicated that he had approximately $500 in medical prescription copays, however, he was informed that he had to provide a complete breakdown of each co payment, and did not do so.  Therefore, the Board finds no legal basis on which to reduce the Veteran's income any further.

The Board also points out that, during the course of this appeal, the Veteran was granted service connection for PTSD at an initial evaluation of 30 percent, from February 2008, the date of claim.  However, this retroactive payment which he received should be counted in the year in which he received in, 2014.  Regardless, the Veteran has not provided any information indicating that he would be entitled to any larger pension from 2008 to the present.  He is clearly currently in receipt of excess income for nonservice connected pension benefits in light of his grant of compensable PTSD benefits.

The Board notes that there is no evidence of record regarding payment in years following 2008, however, the RO is asked to carefully review payments for following years to determine whether any further miscalculations were made.

Based on the foregoing, the Board finds that the Veteran is therefore eligible for payment of .08 cents, but no higher, for the year 2008, for his nonservice-connected pension, due to excessive income for non service-connected pension purposes.

Where, as here, the law and not the evidence is dispositive and the appeal must be denied as without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

Entitlement to payment of nonservice-connected pension benefits in the calculated amount of 8 cents, but no higher, is warranted.


REMAND

As to the Veteran's claim of entitlement to hypertension, the Board finds that further development is warranted.   The Veteran's main contention is that he was exposed to herbicides in service, which caused his current disability.  The RO denied the Veteran's claim, based not only in part on their finding that there was no evidence that the Veteran set foot in Vietnam, but also on the fact that hypertension is specifically excluded in a note following 38 C.F.R. § 3.309, as a disability that should be presumptively related to herbicide exposure.  Specifically, note 3 indicates that, for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease. 

During the pendency of this appeal, however, service connection was established for post-traumatic stress disorder (PTSD).  Consequently, the Board finds that an opinion is necessary as to whether the Veteran's hypertension was caused or has been permanently aggravated by his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide the names and addresses of any health care providers who have treated him for any hypertension.  After obtaining any required releases, the RO should obtain all identified records and associate them with the claims folder, to include any VA treatment records from VA facilities.  If any identified records are unable to be obtained, a notation to that effect should be associated with the Veteran's claims file.

2.  After the above development has been completed, and identified records are obtained or a formal finding of unavailability has been issued, please arrange for the Veteran to have a VA examination for his claimed hypertension.  All relevant testing should be undertaken.  The examiner should offer an opinion as to whether the claimed hypertension was caused or has been permanently aggravated by his service-connected PTSD.  The examiner should provide adequate reasons and bases for all opinions.

3. Then the RO must readjudicate the Veteran's claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). Allow an appropriate period of time for response

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael Lane
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


